In an action to set aside an award fixing a fire loss, judgment dismissing the complaint reversed on the law and the facts, with costs, and judgment directed for plaintiff setting aside the award. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. The award was made by the appraiser nominated by respondent and the umpire appointed by the court. The appraiser nominated. by appellant did not sign the award. The amount awarded was reached by considering only reproduction cost less depreciation and none of the other factors which should have been considered under the law as laid down in McAnarney v. Newark Fire Ins. Co. (247 R. Y. 176). Carswell, Acting P. J., Wenzei, MacCrate, Schmidt and Beldock, JJ., concur.